Citation Nr: 1424153	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for impotency, claimed as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for vascular disease, claimed as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for cataracts, claimed as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2010, the Veteran and his spouse testified before a Decision Review Officer at the RO, and in January 2013, they testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  Transcripts of these hearing are associated with the record on appeal.  At the time of the January 2013 Board hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board is cognizant that the RO denied a claim for service connection for swelling and loss of use of the hands in an unappealed October 1981 rating decision.  As the current claims include ones based on the diagnosis of peripheral neuropathy affecting the entire upper extremities as associated with diabetes mellitus, the Board finds these claims to be before it upon the merits without regard as to whether new and material evidence has been submitted, although the Board is aware that the same in-service treatment for hand swelling is part of the contentions currently on appeal.  See Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the January 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran asserts that he was exposed to the herbicide agent, Agent Orange, while serving aboard the USS Kitty Hawk.  Based on this exposure, he asserts that he is entitled to the presumptions under 38 C.F.R. § 3.307, 3.309, which provide service connection for diabetes mellitus.  The record documents that he was diagnosed as having the disability in November 2004.  The Veteran asserts that the disabilities of impotency, vascular disease, cataracts, and peripheral neuropathy of the bilateral upper and lower extremities are secondary to the diabetes mellitus.   

The Veteran has not asserted that he set foot in the Republic of Vietnam, but instead was exposed on the ship when it was in the official waters of the Republic of Vietnam, and used the water for drinking and bathing.  He has also asserted that he was exposed to the herbicide as aircraft returned from Vietnam soil to the ship.  The claims file documents that the USS Kitty Hawk was in the official waters of Vietnam on multiple occasions during the Veteran's service between November 1965 and May 1967. 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit has held that 38 C.F.R. § § 3.307(a)(6)(iii)  was reasonably interpreted by VA as requiring that a service member had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S. Ct. 1002, 173 L.Ed. 2d 315 (2009).  The Board does not find a basis on the current record to find that the Veteran had presumed exposure to herbicides.  

However, it does not appear that the AOJ has investigated his claim that he was directly exposed to herbicides as a result of contact with the aircraft aboard ship that had returned from Vietnam.  In this regard, VA's Adjudication Procedures Manual (M21-1MR) provides that, in all cases where a Veteran claims that he served on a ship that stored or transported herbicides, the AOJ should place a copy of the U.S. Army and Joint Services Records Research Center's (JSRRC's) memorandum shown in M21-1MR, IV.ii.2.C.10.m, which addresses such contentions, in the Veteran's record.  Therefore, such should be accomplished on remand.

The Veteran has highlighted that he was treated for swelling/edema of the hands and pain in the right foot during service.  Numerous service treatment records beginning in October 1965 document treatment for this swelling, including records that question whether the swelling represented rheumatoid arthritis, gout or allergy.  No disability was found upon separation.  Also of note, the May 1965 entrance Report of Medical History documents that the Veteran had sweat glands removed prior to service and a record documenting the treatment for swelling documented this as relevant background.  As it relates to his claims currently in appellate status, the Veteran asserts that there is a correlation between his exposure to chemicals and the swelling of his hands, noting that after service that his hands would swell when exposed to these substances when completing farm work.  See Board Hearing Transcript, at page 17.  

Although no further development is required regarding the Veteran's contention that he was exposed to herbicides, under the facts of this case, the Board finds that a remand is required to obtain a VA examination that addresses the Veteran's general contention that there is a link between his post-service development of diabetes and the circumstances of the Veteran's service.  To fully address the Veteran's testimony and the questions raised by the record in the light most favorable to the Veteran's claim, the examiner should consider whether the Veteran's symtpoms in service were the result of a toxin exposure (other than herbicides, to include Agent Orange) that led to the post-service development of diabetes and whether the symptoms in service were the early manifestations of diabetes.    

The Veteran asserts that the other claims in appellate status are secondary to the claim for service connection for diabetes.  The theory of secondary service connection renders these claims inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Upon remand, however, if the examiner opines that the diabetes mellitus is attributable to service, the examiner should provide secondary service connection opinions.   

The AOJ should also seek additional records.  The claims file currently does not contain the Veteran's complete personnel records, and the Board finds that these records may assist in adjudication of this appeal.  Further, the Veteran indicated that he received treatment from the Maury Regional Hospital and from a Dr. Gordon in a March 2007 VA Form 21-4142.  At this time, the Veteran also submitted evidence from a Dr. Bain.  The record does not indicate that VA sought the records from the Hospital or Dr. Gordon.  In addition, it appears that there may be additional treatment records from Dr. Bain.  Upon remand, the AOJ should seek these records.  Additionally, while on remand, all outstanding treatment records from the Murfreesboro, Tennessee, VA Medical Center and related Outpatient Clinics dated from January 2011 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Murfreesboro VAMC dated from January 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain the Veteran's personnel records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any necessary authorization from the Veteran, obtain records from the Maury Regional Hospital , Dr. Gordon, and updated records from Dr. Bain (also referenced in a March 2007 VA Form 21-4142).  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  Associate with the record a copy of JSRRC's May 2009 Memorandum that addresses a claim of herbicide exposure during naval service offshore Vietnam in accordance with the M21-1MR, IV.ii.2.C.10.l and IV.ii.2.C.10.m.

5.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes and claimed related disabilities.  The claims file must be made available, to include access to Virtual VA and VBMS (or printout of the relevant evidence from these systems) to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

(A)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diabetes mellitus is related to the Veteran's military service? 

The examiner should specifically consider the Veteran's statements and the service treatment records documenting treatment for swelling in the hands and pain in the right foot, and in-service consideration of whether the Veteran had rheumatoid arthritis, gout or allergy.  In this regard, the examiner should specifically consider whether the symptoms in service were early symptoms of diabetes or that the Veteran's had exposure to toxins (other than herbicides, to include Agent Orange) that led to the development of diabetes.

(B)  If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that impotency is caused OR aggravated by the diabetes disability?  

(C)  If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that vascular disease is caused OR aggravated by the diabetes disability?  

(D)  If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that cataracts are caused OR aggravated by the diabetes disability?  

(E)  If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that peripheral neuropathy of the left upper extremity is caused OR aggravated by the diabetes disability?  

(F)  If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that peripheral neuropathy of the right upper extremity is caused OR aggravated by the diabetes disability?  

(G)  If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that peripheral neuropathy of the left lower extremity is caused OR aggravated by the diabetes disability?  

(H)  If the examiner finds that diabetes is related to the Veteran's service, the examiner should also address the question of whether is at least as likely as not that peripheral neuropathy of the right lower extremity is caused OR aggravated by the diabetes disability?  

A complete rationale must be provided for all opinions rendered.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

